Clarkson, J.
The defendant, at the close of the State’s evidence and at the close of all the evidence, moved in the court below to dismiss the action or for judgment of nonsuit. C. S., 4643. The court below denied the motions, and in this we can see no error.
From the statement of facts above set forth on the part of the State, there was plenary evidence to be submitted to the jury as to the guilt of defendant.
*90“On motion to dismiss or judgment of nonsuit, the evidence is to be taken in the light most favorable to the State, and it is entitled to the benefit of every reasonable intendment upon the evidence and every reasonable inference to be drawn therefrom. ‘An exception to a motion to dismiss in a criminal action taken after the close of the State’s evidence, and renewed by defendant after the introduction of his own evidence does not confine the appeal to the State’s evidence alone, and a conviction will be sustained under the second exception if there is any evidence on the whole record of the defendant’s guilt.’ S. v. Earp, ante, at p. 166. See S. v. Carlson, 171 N. C., 818; S. v. Sigmon, 190 N. C., 684. The evidence favorable alone to the State is considered — defendant’s evidence is discarded. S. v. Utley, 126 N. C., 997. The competency, admissibility, and sufficiency of evidence is for the court to determine, the weight, effect, and credibility is for the jury. S. v. Utley, supra; S. v. Blackwelder, 182 N. C., 899. The evidence in the case was circumstantial.” S. v. Lawrence, 196 N. C., 562, at p. 564.
The charge of the court below is not in the record and the presump-tion of law is that the court charged the jury as to the law applicable to the facts, the law of circumstantial evidence, and every other material aspect of the law that arose from the facts in this case.
The defendant contends that he was tried for other offenses of which he was not charged in the bill of indictment. Under well settled law in this jurisdiction, this contention is untenable. The other like offenses were to show the scienter, intent, and motive of defendant. On this record they are so connected or associated that this evidence would throw light upon the question of his guilt.
In Wharton’s Criminal Evidence, Yol. 1 (11th Ed.), section 352, pp. 527-8, we find: “Evidence of other crimes may be admitted when it tends to establish a common scheme or plan embracing the commission of a series of crimes so related to each other that proof of one tends to prove the other, and to show the defendant’s guilt of the crime charged. . . . The question is one of induction, and the larger the number of consistent facts the more complete the induction. . . . (p.532). Like crimes committed against the same class of persons, at about the same time, tend to show the same general design, and evidence of the same is relevant and may lead to proof of identity.”
In Underhill’s Criminal Evidence (4th Ed.), section 187, pp. 344-5, it is written: “Another exception to the general rule is that evidence of other crimes of the same general character is admissible when it tends to prove, plan, system, habit, or scheme of related offenses, or a design to commit a series of like crimes. This exception has been applied to many and varied kinds of offenses, such as murder, etc. Commonwealth v. Chalfa, 313 Pa., 175, 169 Atl., 164.”
*91In S. v. Miller, 189 N. C., 695 (696), speaking to the subject, it is said: “It is undoubtedly the general rule of law, with some exceptions, that evidence of a distinct substantive offense is inadmissible to prove another and independent crime, the two being wholly disconnected and in no way related to each other. S. v. McCall, 131 N. C., 798; S. v. Graham, 121 N. C., 623; S. v. Frazier, 118 N. C., 1257; S. v. Jeffries, 117 N. C., 727; S. v. Shuford, 69 N. C., 486. But to this there is the exception, as well established as the rule itself, that proof of the commission of other like offenses is competent to show the quo animo, intent, design, guilty knowledge, or scienter, when such crimes are so connected with the offense charged as to throw light upon this question. S. v. Simons, 178 N. C., 679, and cases there cited. Proof of other like offenses is also competent to show the identity of the person charged with the crime. S. v. Weaver, 104 N. C., 758. The exceptions to the rule are so fully discussed by Walker, J., in S. v. Stancill, 178 N. C., 683, and in a valuable note to the case of People v. Molineaux, 168 N. Y., 264, reported in 62 L. E. A., 193-357, that we deem it unnecessary to repeat what had there been so well said on the subject.” This decision was cited with approval and applied in the recent case of S. v. Flowers, 211 N. C., 721.
North Carolina follows the general rule and its exceptions. An interesting discussion of the subject can be found in Vol. 16, N. 0. Law Eeview, No. 1, December, 1937, p. 24, where the North Carolina cases are fully cited as to where collateral offenses have been held admissible to show intent.
The admissibility of evidence of previous poisonings to show motive and scienter is most clearly brought out by the case of People v. Gosden, 56 Pac. (2d Ed.), 211 (Calif., 1936). The defendant had taken out insurance on a first and second wife. Both had died from strychnine poisoning. He was tried for the death of his second wife, and at the trial objected to introduction of evidence showing the similarity of the circumstances surrounding the death of his first wife. In upholding the admissibility of the evidence, the California Court said: “This evidence tended to show that each died of strychnine poisoning, each was insured with the appellant as the beneficiary, and in each case the appellant attempted immediately upon the death of the wife to collect the insurance upon her life. The evidence as to the death of the first wife and the fact that her life was insured with the appellant as beneficiary was properly admitted to show motive of the appellant in the murder of his second wife. People v. Northcott, 209 Calif., 639, 652, 289 Pac., 634, 70 A. L. R., 806. It was also admissible to show knowledge on the part of the appellant as to the effect of administering strychnine to a human being.” See, also Goersen v. Commonwealth, 99 Pa. St. Beports, 388 (1882), and Zoldoske v. State, 52 N. W., 778 (Wis., 1892). *92To tbe effect that such evidence is admissible to show criminal intent are: People v. MacGregor, 114 N. W., 869 (Mich., 1914); People v. Seaman, 65 N. E., 203 (Mich.); People v. Tokly, 144 N. E., 808 (Ill.); Goersen v. Commonwealth, supra; People v. Gosden, supra; Zoldoske v. State, supra; and State v. Hyde, 136 S. W., 316 (Mo.).
The defendant cites People v. Molineaux, 168 N. Y. Rep., p. 264. That case is distinguishable from the present case. On the facts in that case, the Oourt held: “Therefore, the events connected with the alleged former crime are not so related to the crime charged as to form an exception to the general rule excluding such proof, and thus bring it within one of the above mentioned exceptions, and the reception of such evidence constitutes reversible error.” There are, of course, a few cases in which evidence of similar poisonings was excluded. In these cases the exclusion did not result from failure of the courts to recognize exceptions to the general rule. They are based on the grounds that the facts involved did not fall within the exception. In his brief defendant relies on People v. Molineaux, supra, but there the defendant was on trial for a murder which was induced by hatred arising out of certain quarrels. The State attempted to introduce evidence that the defendant had killed another person by use of the same peculiar poison, but the motive for this second killing was jealousy caused by intervention in a love affair. The ruling excluding this evidence was upheld on the narrow ground of the difference in motive. In People v. MacGregor, supra, the Michigan Court considered the Molineaux case, supra (p. 882), and carefully distinguished it upon this ground.
The Molineaux case, supra, was tried in 1901. It may be of interest to the profession to know that two North Carolinians appeared in that famous case: James Walker Osborne (a kinsman of the late Justice Platt D. Walker, former member of this Court), who was Assistant District Attorney of New York and prosecuted and brought about the conviction of Molineaux, and George Gordon Battle, who represented him and obtained a reversal of the conviction — a new trial being ordered by the Court of Appeals of New York.
Was Dr. Heywood M. Taylor such an expert that he was competent to answer the hypothetical question propounded by the State? We think so. We may say that from a careful review of the State’s evidence, it was plenary and sufficient to base the hypothetical questions propounded to the different experts on, whose testimony is above set forth.
Black’s Law Dictionary (3rd Ed.), p. 912, defines “hypothetical question” : “A combination of assumed or proved facts and circumstances, stated in such form as to constitute a coherent and specific situation or state of facts, upon which the opinion of an expert is asked, by way of evidence on a trial,” citing authorities.
*93Dr. Taylor was assistant professor of biological chemistry and toxicology at Duke Medical School, and stated that he held the degree of Doctor of Philosophy in these subjects and had had special training in toxicology in the Chief Medical Examiner’s office in New York City. Although not an M.D., he had taught chemistry at the University of North Carolina and had been connected with Duke since 1930. He had studied chemistry for more than twenty years. The court found that he was an expert in toxicology and chemistry. In this there was no error. The competency of a witness as an expert is primarily addressed to the discretion of the trial judge, whose decision is ordinarily not reviewable. Flynt v. Bodenhamer, 80 N. C., 205; Hardy v. Dahl, 210 N. C., 530. It is not necessary that an expert witness be a licensed physician. Hardy v. Dahl, supra, at p. 535.
Dr. Taylor described in detail the symptoms of strychnine poisoning generally, his examination of the vital organs of Annie Thelma Smoak, and his discovery in her body many times as much strychnine as constitutes a regular medicinal dose. He stated that experts could recover from the body from ten to twenty-five per cent of the strychnine present, and that he found in the body of Annie Thelma Smoak sufficient strychnine to cause death. In reply to a hypothetical question including the symptoms and conditions of Annie Thelma Smoak’s death, the time of death, of exhumation of the body, and of the delivery to him of the vital organs examined, he gave as his opinion that “she died from strychnine poisoning.” The question, in the usual form, was based upon the assumption that the jury would find as facts that these events, conditions, and times were as contended for by the State, and there was ample evidence supporting each of these contentions. The hypothetical question was a proper one. Martin v. Knitting Co., 189 N. C., 644; McManus v. R. R., 174 N. C., 735; Pigford v. R. R., 160 N. C., 93; Ray v. Ray, 98 N. C., 566; S. v. Bowman, 78 N. C., 509. It was not essential that the hypothetical question include all the evidence bearing upon the alleged facts. Godfrey v. Power Co., 190 N. C., 24.
The evidence in regard to the defendant’s first wife, Georgia Jones Smoak, was remote, but, linked in with the other evidence, we think it was a circumstance to be considered by the jury. At least it was not prejudicial, as defendant denied any effort on his part to poison her.
Was the evidence of those with whom he worked competent on which to base a question as to the general reputation of defendant? We think not. “ 'The rule as to this matter has been fully settled by many decisions of this Court. It is this: The party himself, when he goes upon the witness stand, can be asked questions as to particular acts, impeaching his character, but as to other, witnesses it is only competent to ask the witness if he “knows the general character of the party.” If he *94answers “No;” be must be stood aside. If be answers “Yes,” then tbe witness can of bis own accord qualify bis testimony as to wbat extent tbe character of tbe party attacked is good or bad.’ Clark, C. J., in Edwards v. Price, 162 N. C., 244. See, also, S. v. Gee, 92 N. C., 760; S. v. Ussery, 118 N. C., 1177; S. v. Holly, 155 N. C., 485; S. v. Robertson, 166 N. C., 356; S. v. Killian, 173 N. C., 796; Tillotson v. Currin, 176 N. C., 484; S. v. Haywood, 182 N. C., 815.” S. v. Steen, 185 N. C., 768 (778).
Defendant sought to show by several witnesses bis “general character among tbe employees of tbe Atlantic Coast Line.” There was no error in refusing to allow such questions on direct examination. “In North Carolina tbe testimony of a character witness is confined by tbe general reputation of a person whose character is attacked, or supported, in the community in which he lives. S. v. Parks, 25 N. C., 296; S. v. Perkins, 66 N. C., 126; S. v. Gee, 92 N. C., 756; S. v. Wheeler, 104 N. C., 893; S. v. Coley, 114 N. C., 879, and numerous other cases since. Reputation is tbe general opinion, good or bad, held of a person by those of a community in which he resides. This is eminently a matter of hearsay, based upon wbat tbe witness has beard or learned, not as to any particular acts, but as to tbe general opinion or standing in the community.” (Italics ours.) S. v. Steen, 185 N. C., 768, 770. Tbe emphasis upon tbe word “community” is significant. It is not tbe reputation of a man among a particular group — such as bis associates in church, lodge, or business — which is competent in evidence, it is bis reputation generally in tbe community which is admissible. As stated by Chief Justice Tilghman in Wike v. Lightner, 11 Ser. & Rawle, at p. 199: “Tbe question is, Wbat is said by people in general? This is tbe true point of inquiry, and everything which stops short of it is incorrect.”
Tbe testimony of Dr. Taylor as to taking so many milligrams of strychnine from tbe brain, liver, and estimating tbe balance is not prejudicial, as tbe amount be found was sufficient to produce death. Most of tbe defendant’s exceptions and assignments of error became immaterial when defendant went on tbe stand and similar evidence during tbe course of tbe trial was introduced without objection. Tbe evidence of Mrs. Harker was competent to show motive, and also that of Mrs. Mason — -at least circumstances to be considered by tbe jury. Dr. J. E. Evans’ testimony was a link in tbe chain of circumstances and competent for wbat it was worth. He said of tbe symptoms, “It was strongly suggestive.” Yates v. Chair Co., 211 N. C., 200. He bad treated Annie Thelma Smoak and bad personal knowledge of her symptoms, and was a physician qualified to know. So was tbe testimony of Dr. Victor Sullivan, Dr. S. E. Warshauser, and Dr. Chas. B. Graham competent. Shaw v. Handle Co., 188 N. C., 222 (232).
*95The evidence in regard to Alice Mason Smoak’s condition was competent — a link in the chain.
The evidence of C. David Jones, sheriff of New Hanover County, was competent: “I told Mr. Smoak I wanted to ask him a few questions and he said ‘All right.’” S. v. Caldwell, 212 N. C., 484; S. v. Perry, 212 N. C., 533. The testimony of Leon P. Andrews in regard to what was the condition of Alice Mason Smoak after her death was a link in the chain, and competent. The fact that a witness for an insurance company stated that the insurance on the life of Annie Thelma Smoak was paid two weeks further in advance than any other policy, which defendant held with his company was a link in the chain and competent. The evidence relative to insurance on the life of Mrs. Bertha Stewart, mother of Jeannette Harker, and on Jeannette Harker, was also a link in the chain. The testimony of the physicians found to be experts was competent.
We have read the record and able briefs of defendant with care, and none of his exceptions and assignments of error can be sustained.
The evidence in this case tends to show that the defendant attempted to poison his young daughter, Annie Thelma Smoak, with strychnine on Thanksgiving Day, 26 November, 1936, and that on 1 December, 1936, he again gave her strychnine, from the effects of which she died. He had purchased strychnine poison prior to that time, on 19 November, 1936. He had ill will against his daughter, who resented the fact that in a week or two after the death of his wife, Alice Mason Smoak, he had taken a widow, Jeannette Harker, into his home. Further, he had insurance on the life of Annie Thelma Smoak, which he attempted to collect immediately after her death. He also had insurance on the life of Alice Mason Smoak, his second wife (who died of strychnine poisoning), which he collected. He had insurance on the life of Mrs. Bertha Stewart, mother of Jeannette Harker, payable to him, and she came near dying from strychnine poisoning after taking medicine which he gave her for “indigestion.” He had insurance on the life of his first wife, Georgia Jones Smoak, who in the presence of defendant said she had been poisoned. The crime of which defendant was convicted is horrible and unthinkable; but, on the record there is sufficient evidence of his guilt, and the jury so found.
We find on the record no prejudicial or reversible error.
No error.